Filed 11/25/15 P. v. Peters and Osborne CA2/4
                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR

THE PEOPLE,                                                          B256646

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. TA127520)
         v.

RONELLE ZENAPHONE PETERS                                                 ORDER MODIFYING OPINION
and BRENT DEANDRE OSBORNE,                                               AND DENYING REHEARING
                                                                         [CHANGE IN JUDGMENT]
         Defendants and Appellants.



THE COURT:*
         It is ordered that the opinion filed herein on November 17, 2015, be
modified as follows:
         1. On page 3, the last sentence of the first full paragraph, beginning “We
also correct” is deleted and the following sentence is inserted in its place:
         We also modify the sentence and remand for a recalculation of defendants’
presentence credit.
         2. On pages 16-17, the first 3 paragraphs under the heading “Sentencing”
are deleted and the following 6 paragraphs are inserted:
         Defendants contend certain modifications in sentencing must be made, as
follows.
      First, each defendant received a five-year enhancement under section 667,
subdivision (a)(1) for a prior serious felony conviction. However, because we
have found the evidence insufficient to support the gang enhancement, that
enhancement must be stricken.
      Section 667, subdivision (a)(1) provides in relevant part that “any person
convicted of a serious felony who previously has been convicted of a serious
felony in this state . . . shall receive . . . a five-year enhancement.” The term
“‘serious felony’ means a serious felony listed in subdivision (c) of Section
1192.7.” (§ 667, subd. (a)(4).) Thus, the prior serious felony enhancement applies
only if the current conviction is for a serious felony as defined in section 1192.7,
subdivision (c). (See People v. Taylor (2004) 118 Cal. App. 4th 11, 22-24.)
      Here, absent a true finding on the gang enhancement (see § 1192.7, subd.
(c)(28), defining serious felony to include “any felony offense, which would also
constitute a felony violation of Section 186.22”), none of defendants’ current
convictions constitute serious felonies under section 1192.7, subdivision (c). Thus,
because we have found the evidence insufficient to support the gang enhancement,
the section 667, subdivision (a)(1) enhancements must be stricken.
      Second, the trial court imposed concurrent one-year terms for defendants’
prison priors (§ 667.5, subd. (b)), because they were based on the serious felony
convictions that supported the imposition of each defendant’s five-year
enhancement under section 667, subdivision (a)(1). (See People v. Jones (1993) 5
Cal. 4th 1142, 1152-1153.)1 However, now that the section 667, subdivision (a)(1)
enhancements must be stricken, the one year terms for defendants’ section 667.5,
subdivision (b) prison priors can be imposed consecutively.

1
       To comply with Jones, the section 667.5, subdivision (b) priors should have been
stricken, not imposed concurrently. But the error is of no consequence given our
modification of the sentence.
                                            2
      Third, the abstract of judgment for defendant Peters reflects several prison
priors, although he was charged with only one, which the court found true. His
abstract should reflect a single prison prior.
      On page 16, the last sentence of footnote 6 should be deleted.
      On page 17, the word “Third” is changed to “Finally”.
      On page 19, the entire DISPOSITION should be deleted and replaced with:
      As to both defendants, the true finding on the gang enhancement (§ 186.22)
is reversed on all counts, the gang enhancements are stricken, and the prior serious
felony enhancements (§ 667, subd. (a)(1)) are stricken. The matter is remanded to
the superior court for resentencing. In resentencing, the court shall impose or
strike each defendant’s one year prison prior enhancement (§ 667.5, subd. (b)), and
recalculate defendants’ presentence credits under section 4019. The clerk of the
superior court is directed to prepare amended abstracts of judgment reflecting the
sentencing modifications and forward them to the Department of Corrections and
Rehabilitation. In all other respects, the judgment is affirmed.
      This modification changes the judgment.
      Both appellants’ petitions for rehearing are denied.




*EPSTEIN, P. J.            WILLHITE, J.             COLLINS, J.

                                           3
Filed 11/17/15 P. v. Peters and Osborne CA2/4 (unmodified version)
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                          B256646

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. TA127520)
         v.

RONELLE ZENAPHONE PETERS
and BRENT DEANDRE OSBORNE,

         Defendants and Appellants.



         APPEAL from judgments of the Superior Court of Los Angeles County, Pat
Connolly, Judge. Affirmed and Modified in part, Reversed in part, and Remanded
with Directions.
         Allison H. Ting, under appointment by the Court of Appeal, for Defendant
and Appellant Ronelle Zenaphone Peters.
         William J. Capriola, under appointment by the Court of Appeal, for
Defendant and Appellant Brent Deandre Osborne.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Assistant Attorney General, Scott A. Taryle
and Michael Katz, Deputy Attorneys General, for Plaintiff and Respondent.
      Defendants Ronelle Zenaphone Peters and Brent Deandre Osborne were
each charged with two counts of dissuading a witness from testifying (Pen. Code,
§ 136.1, subd. (a)(1); counts 1 & 2).2 Defendant Peters alone was charged with
three counts of possession of a firearm by a felon (§ 29800, subd. (a)(1); counts 4,
16 & 17), six counts of possession of body armor (§ 31360, subd. (a); counts 6, 11,
12, 13, 14 & 15), one count of possession of an assault weapon (§ 30605, subd. (a);
count 5), one count of possession of ammunition (§ 30305, subd. (a)(1), count 7),
and three counts of child abuse (§ 273a, subd. (a); counts 8, 9 &10). Defendant
Osborne alone was charged with one count of possession of a firearm by a felon
(§ 29800, subd. (a)(1); count 18).3
      As to all the counts except those charging child abuse, it was alleged that the
crimes were committed for the benefit of a criminal street gang (§ 186.22, subds.
(b)(1) & (b)(4)). It was also alleged that defendants Peters and Osborne had each
suffered a prior conviction for a strike offense (§§ 667, subds. (b)-(i), 1170.12,
subds. (a)-(d)) and a serious felony (§ 667, subd. (a)(1)), and had served a prior
prison term (§ 667.5, subd. (b)).
      A jury deadlocked on the charges of dissuading a witness as to both
defendants, and as to defendant Peters it deadlocked on the charge of possession of
an assault weapon and one count of possession of a firearm by a felon. The jury
acquitted defendant Peters of the three child abuse counts. Over the prosecution’s
objection, the court dismissed the counts as to which the jury deadlocked.
      The jury convicted defendant Peters of two counts of possession of a firearm
by a felon (counts 4 & 16), four counts of possession of body armor (counts 6, 11,

2
      All undesignated section references are to the Penal Code.
3
      There was no count 3 in the information.

                                           2
12 & 13) and one count of possession of ammunition (count 7). It convicted
defendant Osborne of the charged count of possession of a firearm by a felon
(count 18). As to all these counts, the jury found the gang allegation true.
        Defendant Peters admitted the allegations of a prior strike conviction,
serious felony conviction, and prison term, and the court sentenced him to a total
term of 23 years in prison. As to defendant Osborne, the court found the priors
allegations to be true, and sentenced him to a total term of 13 years in state prison.
Defendants appeal from the judgment of conviction. On several grounds they
challenge the gang enhancement finding. We need consider only one: that the
evidence was insufficient to support a finding that defendants’ gang, the 211
Criminals, engaged in a pattern of criminal gang activity. We agree, and reverse
the gang enhancement. We also correct certain errors in the abstract of judgment
and remand for a recalculation of defendants’ presentence credit.


                                      BACKGROUND
        I.    Dissuading a Witness
        Although the charges of dissuading a witness were dismissed after the jury
deadlocked, brief mention is required to put the case in context. The charge was
based on defendants’ alleged attempt to dissuade Alphonso Gayle and his mother,
Alisa Jones, from testifying in the prosecution of Efren Acuna, a member of the
211 Criminals gang, who had shot at a car carrying Gayle and Jones. In their
testimony at trial, both Gayle and Jones linked defendants to the 211 Criminals
gang.




                                           3
      II.   Defendant Peters’ Weapons
      The evidence leading to defendant Peters’ convictions of possession of a
firearm by a felon, possession of body armor, and possession of ammunition
resulted from searches of his residence at 11431 Spruce Street in Lynwood and an
apartment in Long Beach.


      A. Search of Defendant Peters’ Residence on Spruce
      Detective Jesus Urrutia of the Los Angeles County Sheriff’s Department
was the investigating officer in the prosecution of Efren Acuna for shooting at
Alphonso Gayle’s car, and in defendants’ present case. He was assigned to the
gang unit and had testified in the past as a gang expert. He grew up in Lynwood,
and was very familiar with the local gangs, including the 211 Criminals.
      In the investigation of the Acuna case, Detective Urrutia obtained a search
warrant for defendant Peters’ residence on Spruce, which he and other Sheriff’s
deputies executed on March 21, 2013, around 6:00 a.m. Defendant’s sister,
Rhonda, directed them to a bedroom. Deputies found hanging in the closet four
bullet proof vests, one of which held armor plates designed to withstand a high
powered rifle round. In the bottom dresser drawer, they found two magazines for
an A-15 assault rifle. One was unloaded. The other, a high capacity magazine
capable of holding approximately 30 rounds, was loaded with nine millimeter
rounds. Such magazines are illegal in California and other states because of the
large number of rounds they can hold.
      Hidden underneath the bottom dresser drawer were three Motorola walkie-
talkies and a hockey mask. Detective Urrutia testified that gang members use
walkie-talkies to scan police frequencies and to communicate with each other on
private frequencies. This aids in committing crimes such as “burglaries, which is

                                         4
. . . one of the big things in the 211 Criminal Organization, they tend to do a lot of
burglaries, property thefts, and . . . other crimes.” He also testified that the hockey
mask could be used to conceal the face.
      In the Spruce residence, deputies also found many items of evidence
connecting defendant Peters to the 211 Criminals. On the dresser were four
baseball caps marked with the letter “T”, signifying the 211 Criminals. In the
closet was a box containing several items, including cards wishing “Joker”
(defendant Peters’ gang nickname) a happy “C” day (the “C” representing the 211
Criminals), and two photographs depicting gang members, including Efren Acuna.
In the same box in the closet, deputies found a California Department of
Corrections ID card for defendant Peters, and a California driver’s license for
Brittney Lewis, the mother of defendant Peters’ daughters.


      B. Search of the Long Beach Apartment
      That same morning, Detective Urrutia ran a check of Brittney Lewis’
driver’s license, which came back with the address of 5254 Atlantic, apartment
307, in Long Beach. At Detective Urrutia’s direction, Detective Armando Arevalo
and another detective went to that location about 7:30 a.m. Detective Arevalo saw
defendant Peters come out of the apartment complex with his two young daughters,
Zalyha and Zakai Peters, ages two and five. It appeared they were going to school.
Defendant Peters put them in a Malibu automobile, and was about to start the
engine when the detectives approached and arrested him. They recovered
defendant Peters’ keys, among which was a key to apartment 307.
      Detective Urrutia obtained a search warrant for that location and was present
when it was executed later that morning. In a closet, deputies found hanging two
armor plated bullet proof vests and a pair of gloves. In the same closet were 4

                                           5
guns and various types of ammunition: (1) an M-1 carbine, a type of rifle
commonly used by gang members because it can hold a large number of rounds
and the stock can be cut to a pistol grip (though this one had a full stock); (2) two
magazines for the M-1, one of which had a higher capacity than the other; (3) an
AK-47 assault pistol with a thumb hole grip capable of being fired by one hand,
and a magazine for the gun; (4) a Ruger .9 millimeter semi automatic pistol; (5) a
.357 magnum revolver, with loose ammunition; (6) a clear plastic box containing
ammunition for the M-1 carbine and the AK-47, as well as for a shotgun, an AR-15
assault rifle, and .40 caliber and.38 caliber pistols; (7) a high capacity magazine for
an AR-15 assault rifle; (8) three magazines for a .9 millimeter handgun (some
containing ammunition); (9) a high capacity magazine for a .9 millimeter handgun;
(10) three magazines for a .45 caliber pistol; and (11) three boxes of ammunition,
one for the M-1 carbine, and two for a .9 millimeter.
      In a box in the same closet were photographs of defendant Peters, Brittney
Lewis, and their two daughters, as well as defendant Peters’ declaration of
paternity and an envelope addressed to him.
      In a backpack belonging to defendant Peters, deputies found two cell
phones. Detective Urrutia obtained photographs from both phones, some of which
were admitted into evidence, including: (1) six photographs showing defendant
Peters holding various firearms, including guns similar in appearance to the Ruger
semi automatic and the .357 magnum seized from the Atlantic apartment; (2) two
photographs showing him wearing bullet proof vests (one vest seized from the
Spruce residence, and one seized from the Atlantic apartment); (3) a photograph
of defendant Peters throwing the 211 Criminals’ gang sign, a “T”; (4) photographs
of defendant Peters’ tattooed arms, showing the number “2” on his left arm and the
number “11” on his right arm; and (5) photographs showing defendant Peters next

                                           6
to a large amount of marijuana and displaying several $100 bills (according to
Detective Urrutia, selling marijuana was one of the ways the 211 Criminals
generated income). Also, as in the Spruce residence, deputies found in the Atlantic
apartment baseball hats with 211 Criminals insignia.


      III.   Defendant Osborne’s Gun
      Defendant Osborne was arrested May 7, 2013. On May 8, 2013, Detective
Urrutia executed a search warrant at the apartment Osborne shared with Jonelle
Powell, apartment 116 at 1010 Laguna Avenue in Wilmington. In a closet, sitting
on top of piled clothing, he found a .45 caliber semi automatic pistol. It was
loaded with hollow point bullets, which are designed to inflict maximum damage
on the shooting victim. The gun also had laser grips, meaning it could display a
laser beam for accurate targeting. In defendant Osborne’s wallet and on the bed
headboard, Detective Urrutia found a citation and jail booking documents in
defendant Osborne’s name.
      While at the apartment, Detective Urrutia spoke to Jonelle Powell about the
items found in the apartment. A few days later, he received a telephone voice
message from defendant Osborne in custody. In the message, defendant Osborne
claimed ownership of the gun.


      IV.    Additional Gang Testimony
      Los Angeles County Sheriff’s Detective Grant Roth testified as the
prosecution gang expert. He was assigned to the gang unit, in which “investigators
. . . investigate gang related cases that occur within the jurisdiction of [the] Century
Sheriff’s station.” He specialized in seven gangs in the area of Lynwood,
including the 211 Criminals, formerly known as the 211 Crips, which had about 50

                                           7
documented members but perhaps as many as 100 members. He worked in the
field, investigated crimes, and talked to informants. When the 211 Criminals gang
“commit[s] crimes, [he] would assist or conduct the investigation.” He might have
two or three cases from the gang “come across [his] desk” in a month, and some
months none.
      He knew Efren Acuna (“Chip”), knew him to be a member of the 211
Criminals and had testified in Acuna’s trial. He also knew defendant Peters, and
was present in November 2012 when he “self admitted” his gang membership to
Detective Urrutia.
      Detective Roth never had personal contact with defendant Osborne, but
knew of him by “reviewing documentation that we have on [his] gang, his name
has come up. . . . His name was brought to my attention during the course of this
investigation. There [are] FI cards that we have on file of Mr. Osborne.” In his
opinion, defendant Osborne was a member of the 211 gang. He identified FI cards
prepared on defendant Osborne, which identified him as a member of the 211
Criminals. One card showed that he had tattoos on his left arm of the word “east,”
the number “2,” and “outlaw.” On his right arm were tattoos “south,” “11”
“money” and “pain.” Another, prepared in connection with an arrest in Long
Beach, stated that he admitted being a 211 Criminals member.
      Detective Roth testified that “[t]he primary activities [of the 211 Criminals],
things that I personally witnessed they’ve been involved in is everything from
minor vandalism. . . . Narcotics sales. Burglaries. Street robberies. Assaults.
Beatings within the neighborhood. Stabbings. . . . Chain snatch robberies. . . .
Armed robbery, where they go into stores actually with guns and . . . rob people.
Shootings. Shooting at houses. Shooting at people. Shooting at vehicles.
Extortion. And even murder.” He affirmed that he had “personal knowledge of

                                          8
this.” He later explained that his opinion that a primary activity of the gang is
robbery is “based on speaking with seasoned investigators that worked at the
station long before I got there, talking to people on the street, investigating gang
related crimes in the neighborhood. . . . This is information that I’ve gathered, yes,
in cases that I’ve handled, yes.”
      Two of the crimes in which the gang “actively participates” are burglary and
robbery. To establish these crimes as “predicate acts” for the gang enhancement
(which he described a “something that we use to determine a street gang’s criminal
activity”) Detective Roth identified certified copies of minute orders (erroneously
referred to at trial as abstracts of judgment) from two prior cases in involving 211
Criminals members. The certified copies were later introduced into evidence.
      In the first case, the minute orders documented the conviction of Joseph
Holloway Jenkins for residential burglary, alleged to have been committed on
January 11, 2011. Detective Roth knew Holloway to be a member of the 211
Criminals.
      Regarding the second case, Detective Roth testified that the minute orders
documented the conviction of Dion Smith, whom he knew to be a 211 Criminals
member, for “[r]obbery. 211 PC.” However, the minute orders in the record on
appeal show he was mistaken. According to the minute orders, Smith was initially
charged with “211 P.C.” committed on October 14, 2011. However, the
information was amended to allege a second count charging “487C PC,” referring
to a charge of grand theft from the person in violation of section 487, subdivision
(c). Smith then pled no contest to that charge, and the robbery count was
dismissed. At trial, the parties and the court did not notice the mistake.




                                           9
          Detective Roth testified that the guns seized from defendants’ residences, as
well as the bullet proof vests and other items seized from codefendant Peters’
residence, were possessed for the benefit of the 211 Criminals.4

Defense Evidence
          Defendant Peters testified that he was living at his mother’s house on Spruce
Street. He spent one or two nights a week at the Long Beach apartment.
          As relevant to the appeal, defendant Peters, who had joined the 211
Criminals at age 17 and was now 33, had tried to leave the gang, but he still
considered himself a member, though not active in the gang. He had gone to a
“shot caller” and gotten permission to leave. As part of the deal, he was to hold
guns and ammunition for the gang. He testified that he was holding the items
seized from the Spruce residence for the gang. The .357 magnum pistol was his,
and he was holding the .9 millimeter pistol seized from the Long Beach apartment
for a gang member named Zane, who belonged to another gang called Tree Top.
He denied that the M-1 and AK-47 were at the Long Beach apartment, and claimed
that he was not holding those guns for the gang.
          Defendant Osborne did not testify and called no witnesses.

                                           DISCUSSION
          I.    Pattern of Criminal Gang Activity
          Defendants contend that the evidence is insufficient to support the finding of
a pattern of criminal gang activity, one of the necessary elements of the gang
enhancement.5 We agree.

4
          The parties stipulated that each defendant had been convicted of a felony.
5
          Defendant Peters raised this issue in a supplemental brief. Defendant Osborne
joined.
                                               10
      As one of its elements, the gang enhancement requires that the gang must
engage, or have engaged, in a “pattern of criminal gang activity.” (§ 186.22,
subds. (e) & (f).) “A pattern of criminal gang activity is ‘the commission of,
attempted commission of, conspiracy to commit, or solicitation of, sustained
juvenile petition for, or conviction of two or more’ specified criminal offenses
within a certain time frame, ‘on separate occasions, or by two or more persons’
(the ‘predicate offenses’).” (People v. Tran (2011) 51 Cal. 4th 1040, 1044.) The
statutorily defined time period for predicate offenses requires that one of the
predicate offenses must have occurred after September 26, 1988, and the most
recent crime must have occurred within three years of one of the earlier crimes.
(§ 186.22, subd. (e).)
      In the instant case, to prove a pattern of criminal gang activity, the
prosecution relied on portions of Detective Roth’s testimony and certified minute
orders (erroneously referred to at trial as abstracts of judgment) from two prior,
unrelated cases to show convictions of 211 Criminals gang members for burglary
and robbery, both of which are qualifying crimes under section 186.22, subdivision
(e). When shown the minute orders from the first case, Detective Roth testified
that the orders showed that Joseph Holloway Jenkins, a 211 Criminals gang
member, was convicted of residential burglary. An examination of the certified
minute orders, which are part of the record on appeal, confirms the burglary
conviction, the crime allegedly having been committed on January 11, 2011.
      When shown the minute orders from the second case, Detective Roth
testified that they showed the conviction of Dion Smith, whom he knew to be a
211 Criminals member, for “[r]obbery. 211 PC.” However, an examination of the
minute orders shows that Detective Roth was mistaken. They do not document a



                                          11
robbery conviction. Rather, they show that Smith was initially charged with “211
P.C.” committed on October 14, 2011. But they also show that the information
was amended to allege a second count charging “487C PC,” referring to a charge
of grand theft from the person in violation of section 487, subdivision (c). Smith
then pled no contest to that charge, and the robbery count was dismissed.
       Nonetheless, consistent with the prosecution’s election to use Dion Smith’s
purported robbery conviction as one of the two chosen predicate acts, the trial
court edited the pattern jury instruction, CALCRIM No. 1401, so as to list robbery
and burglary as the predicate offenses supporting a finding of a pattern of criminal
gang activity.6 In argument, the prosecutor argued that the Jenkins and Smith
convictions proved the pattern of criminal gang activity: “You will have the
predicate acts. Jenkins, convicted of burglary. Dion Smith, convicted of robbery.
Those are predicate acts. You have those admitted [referring to the minute orders]


6
        The relevant part of the instruction was as follows:
        “A pattern of criminal gang activity, as used here, means:
        “1. Any combination of two or more of the following crimes: Robbery and
Burglary;
        “2. At least one of those crimes was committed after September 26, 1988;
        “3. The most recent crime occurred within three years of one of the earlier crimes;
AND
        “4. The crimes were committed on separate occasions or were personally
committed by two or more persons.
        “The crimes, if any, that establish a pattern of criminal gang activity, need not be
gang-related.
        “The People need not prove that the defendant is an active or current member of
the alleged criminal street gang.
        “If you find the defendant guilty of a crime in this case, you may consider that
crime in deciding whether one of the group’s primary activities was commission of that
crime and whether a pattern of criminal activity has been proved.
        “You may not find that there was a pattern of criminal gang activity unless all of
you agree that two or more crimes that satisfy these requirements were committed, but
you do not have to all agree on which crimes were committed.”

                                            12
showing that the court has found them guilty of both of those predicate acts which
have been named.”
      Thus, under the instruction, as well as the prosecution’s election of predicate
acts and argument, in finding the gang enhancement true, the jury necessarily
concluded that the predicate acts supporting a pattern of criminal gang activity
were the conviction of Jenkins for burglary, and the purported conviction of Dion
Smith for robbery. But as defendants correctly argue and we have discussed, Dion
Smith was not convicted of robbery. Rather, he was convicted of grand theft from
the person under section 487, subdivision (c). Thus, under the instruction as given,
the evidence was insufficient to support the finding of a pattern of criminal gang
activity because the prosecution failed to prove one of the two predicate acts it on
which it elected to rely.
      We note that this result is especially unfortunate, because (although not
mentioned by the parties or the court at trial) the evidence established other
predicate acts. Grand theft from the person, the crime for which Dion Smith was
actually convicted, is a qualifying crime under section 186.22, subdivision (e)(9).
The evidence of Smith’s conviction of that offense, which he committed on
October 14, 2011, combined with the evidence of Jenkins’ burglary conviction for
an offense that occurred on January 11, 2011, would have been sufficient to prove
the necessary predicate offenses occurring within three years of each other. But
the prosecution did not rely on it, and the instruction failed to inform the jury that
grand theft from the person was a predicate act.
      Also, charged offenses in the present prosecution case can be included in the
offenses relied upon to establish the pattern of criminal gang activity. (People v.
Bragg (2008) 161 Cal. App. 4th 1385, 1401.) Possession of a firearm by a felon in
violation of section 29800, subdivision (a)(1), is a qualifying crime under section

                                          13
186.22, subdivision (e)(31). In the instant case, defendant Peters was convicted of
three counts of that offense committed on March 21, 2013, and defendant Osborne
was convicted of one count of that offense committed on May 8, 2013. All of
these qualifying offenses occurred within three years of Jenkins’ burglary
conviction. Thus, these offenses would have been sufficient to establish the
predicate acts. But, again, the prosecution did not rely on them, and jury was not
informed in the instruction that those crimes could qualify as predicate acts.
      Respondent contends that despite the insufficiency of the evidence to prove
that Dion Smith was convicted of robbery, the jury could nonetheless find robbery
to be a predicate offense. Respondent’s argument runs as follows. First, Detective
Roth identified Smith’s conviction as being for “[r]obbery, 211 PC.” Although
Detective Roth was wrong in stating that Smith had been convicted of robbery,
from this testimony the jury would know that robbery is a violation of section 211.
Second, the minute orders from Jenkins’ prior burglary conviction showed that he
admitted a prior conviction of section 211. From this, the jury could infer that
Jenkins had committed a past robbery. Supplementing this evidence was Detective
Roth’s testimony that robbery was one of the gang’s primary activities, and the
inference that the name of the gang, the 211 Criminals, referred to robbery.
According to respondent, from all this evidence the jury could infer that the 211
Criminal gang committed at least two robberies or burglaries and thus engaged in a
pattern of criminal gang activity.
      The problem with this analysis is that to prove a pattern of criminal gang
activity, the most recent predicate offense must have occurred within three years of
one of the earlier crimes. (§ 186.22, subd. (e).) Jenkins’ prior burglary was
committed on January 11, 2011. There was no showing that any 211 Criminals
gang member had committed robbery within three years of Jenkins’ crime, and

                                         14
because the jury was not instructed that grand theft from the person is a qualifying
predicate act, Dion Smith’s conviction of that offense cannot be used to establish a
conviction of a qualifying offense committed within the statutory time frame.
       Respondent also argues that defendants’ claim is not really insufficiency of
the evidence, but instructional error in listing robbery as a predicate act. As
respondent notes, the trial court has a sua sponte duty to instruct on general
principles of law only if they are supported by substantial evidence. (People v.
Crew (2003) 31 Cal. 4th 822, 835.) Thus, in respondent’s view, instructing on
robbery as a predicate act was erroneous. Respondent analogizes the error to one
in which the court improperly omits an element of a charge or otherwise lessens
the prosecution’s burden of proving each element beyond a reasonable doubt.
Such an error is subject to harmless error analysis to determine whether it was
harmless error beyond a reasonable doubt. (See People v. Gonzalez (2012) 54
Cal. 4th 643, 662-663; People v. Cox (2000) 23 Cal. 4th 665, 667-668, fn. 7, called
into question on another point in People v. McCall (2004) 32 Cal. 4th 175, 187, fn.
14.)
       We disagree with the analogy. Insofar as the instruction on a pattern of
criminal gang activity listed robbery as a predicate act, it did not omit an element
of the enhancement or otherwise lessen the prosecution’s burden of proving any
element. As given, the instruction was a correct statement of the law defining the
element, including the listing of the two predicate acts – robbery and burglary –
both or which qualify as predicate acts under section 186.22, subdivision (e). The
instruction also tracked the prosecution’s election to use robbery as a predicate act
on which to rely. The deficiency at trial was not an omission or legally flawed
instruction lessening the prosecution’s burden of proving the element of a pattern
of criminal gang activity, but an inadequacy of the evidence to prove that element

                                          15
under a legally correct definition. It is thus not an instructional error as that concept
is commonly understood, and is not subject to a harmless error analysis. In short,
the prosecution failed to prove a pattern of criminal gang activity under a legally
correct instruction. We thus conclude that the evidence was insufficient to support
the finding of a pattern of criminal gang activity, and reverse the gang
enhancement finding.7 We shall direct that the abstract of judgment to be amended
as to defendant Peters to delete the four-year gang enhancement on count 6 and the
gang enhancements on the subordinate counts (which the court purported to stay).
As to defendant Osborne, the two-year gang enhancement must be deleted.


Sentencing
       Defendants contend, and respondent concedes, that certain errors in
sentencing must be corrected, as follows.
       First, the trial court erred in imposing concurrent terms for defendants’
prison priors (§ 667.5, subd. (b)). Such priors should have been stricken because
they were based on the serious felony convictions that supported the imposition of
each defendant’s five-year enhancement under section 667, subdivision (a)(1).
(See People v. Jones (1993) 5 Cal. 4th 1142, 1152-1153.)




7
        Because we reverse the gang enhancement on this ground, we need not discuss
defendants’ other challenges to the instruction on that enhancement: the sufficiency of
the evidence to support the enhancement, and alleged evidentiary errors in relation to the
gang evidence. We also need not discuss defendants’ argument that the enhancements
for their prior serious felony convictions (§ 667, subd. (a)(1)) must be stricken, as being
based on the same facts as the gang enhancement, and that the case should be remanded
for the trial court to exercise discretion to impose or strike sentences for the gang
enhancement on defendant Peters’ subordinate terms.

                                            16
      Second, the abstract of judgment for defendant Peters reflects several prison
priors, although he was charged with only one, which the court found true. His
abstract should reflect a single prison prior, which is stricken.
      Third, for reasons not clear from the record, the court erroneously awarded
presentence custody credits at a rate of 20 percent. If the court believed a rate of
20 percent applied because defendants had prior strike offenses, the court was
incorrect. While the Three Strikes law limits conduct credit on determinate state
prison terms to one-fifth (20 percent) of the term of imprisonment imposed once
the defendant is received in state prison (§§ 667, subd. (c)(5), 1170.12, subd.
(a)(5)), it does not limit presentence credits. Rather, a strike offender is entitled to
presentence credit calculated under section 4019 before being delivered to prison.
(People v. Thomas (1999) 21 Cal. 4th 1122, 1125-1127; People v. Caceres (1997)
52 Cal. App. 4th 106, 110.)
      It appears the court may have been thinking of section 2933.1, which
imposes a 15 percent (not 20 percent) limit on presentence credit for violent
felonies listed in section 667.5, subdivision (c). But that section does not apply
here, as none of the crimes of which defendants were convicted constitute violent
felonies. The record shows that defendant Osborne’s counsel informed the court,
“[M]y client asks me to ask [the court] this. He should be getting day for day
credit during the time in local custody.” The court replied, “No. Because of the
186.22 [gang allegation], I believe that denies him.” The prosecutor observed that
a conviction of witness intimidation with a gang enhancement “would be a violent
felony” (see § 667.5, subd. (c)(20)), apparently intending to refer to section
2933.1’s limit on credit. The court replied, “But we do not have that here,”
because the jury deadlocked on the witness intimidation counts. Nonetheless, with
no further explanation, the court awarded only 20 percent credit.

                                           17
       Suffice it say that the court erred in limiting defendants’ presentence credit
to 20 percent. They are entitled to standard credit under section 4019. The case
must be remanded for the court to properly calculate the presentence credits for
each defendant.8
                                             //
                                             //
                                             //
                                             //
                                             //
                                             //
                                             //
                                             //
                                             //
                                             //
                                             //

8
       In settling on the credit award, the trial court stated in part: “I could be wrong.
But I have imposed it at 80 percent [meaning defendants would not get credit on 80
percent of their actual time in presentence custody]. If I’m wrong, . . . obviously, the
Department of Corrections . . . would also correct it. . . . Obviously, if the court is
incorrect, then it’s going to be brought up on appeal and that will be an issue that you’ll
have on appeal. And I have seen several appeals that have been brought forward where
the only thing we had to do is bring it back because the court had given too much credit.
And so that’s, obviously, the nature of the appeal. All right. So at this point in time I’ve
given the 80 percent credits.”
       We find very troubling the trial court’s stated belief that the appropriate course of
action was to award 20 percent credit without determining whether there was a legal basis
to do so (there was not), and then leave it to the Department of Corrections to properly
calculate the credit to which defendants were entitled or to this court to remand the case
after an appeal for a proper calculation. Under long established case law and the
California Rules of Court, the trial court has an affirmative duty to accurately calculate a
defendant’s presentence credit. (People v. Buckhalter (2001) 26 Cal. 4th 20, 30-31; Cal.
Rules of Court, rule 4.310.) The court’s action here was an abdication of that duty.
                                               18
                                   DISPOSITION
      As to both defendants, the true finding on the gang enhancement (§ 186.22)
is reversed on all counts, and the prior prison term finding (§ 667.5, subd. (b)) is
stricken. The matter is remanded to the superior court for the court to recalculate
defendants’ presentence credits under section 4019.
      The clerk of the superior court is directed to prepare amended abstracts of
judgment and forward them to the Department of Corrections and Rehabilitation
reflecting the proper credit awards, and also reflecting the following. For
defendant Peters, the abstract should be amended to delete the four-year gang
enhancement on count 6, to delete any reference to the gang enhancement on any
subordinate counts, and to reflect a single prison prior that is stricken. For
defendant Osborne, the abstract should be amended to delete the two-year gang
enhancement, and to reflect a single prison prior that is stricken. In all other
respects, the judgment is affirmed.
             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                               WILLHITE, J.




             We concur:




             EPSTEIN, P. J.                    COLLINS, J.



                                          19